Title: To Thomas Jefferson from “A Patriot of Our Glorious Revolution”, 31 July 1803
From: Patriot of our Glorious Revolution
To: Jefferson, Thomas


          
            
              Great Sir
            
            July 1803
          
          The following is the substance of a letter written to you in Autumn 1802.   The reason it was not sent, was because the author soon learned the falsehood of the report which was the exciting cause of its being written; & because of the extreme delicacy of presuming to interupt the Chief Magistrate with such ideas without being able to state particulars.
          However, finding too much reason to fear the defection, or want of integrity, in the second in authority; learning the slender health of the third—& knowing the increasing phrenzy & desperation to which your enemies are driven (such as often prompts men to stick at nothing to remove a single obstacle) his feelings have finally prevailed with him to send it.
          He wishes not to have too much tho’t of it—but yet to have the following questions fairly considered & applyed to existing circumstances, viz.
          What will not some persons do for the acquisition of power, consequence & confidence, when there is but one way to obtain the desired object; or, in other words, to have their will gratified in the defeat of others?
          To those who suppose that modern federalism would have nothing to fear, could you be put out of the way before the next Presidential election there is but one way, & that lies through patriotic blood, a way which tyrants always take, either directly or indirectly.
          Again, whether some honest bigots to an oposite sentiment do not really believe, & daily practice, on the popish tenet, that the end sanctifies the means?
          Now what more important end can such persons have than the establishment of what they suppose to be the foundation of all civil & religious order on earth, & saintship in heaven?
          Can a zealous Mahomidan take the sword to bring men to the true faith—a Papist burn & torture them into it—a British Royalist pay for poisoning, scalping &c. to support the good cause of civil & religious despotism, & yet a modern federalist, who is virtually & substantially of the same kind of deluded, self deceived, beings with the former, nothing to bring about that conformity to their own sentiments on which they suppose the present & future salvation of men to depend?
          
          
            
 The Letter.
            Inestimable Chief.
             When you consider how dear you are to every genuine patriot you will, it is hoped, forgive this intrusion, & believe the writer when he assures you, that on reading, in a public paper that you was seriously indesposed, his heart, as it were instinctively, accused him for not advertising you of the danger which he supposed you to be in of designs upon your life, from a certain quarter—& his consequent fears that you might be helped to a supernatural indisposition which—should it happen through your own neglect of caution, will never, he fears, be forgiven by your real friends, who prize your life & health above all price.
            He is not at liberty to mention the names (nor his own, lest he might be chalanged on facts which he cannot substantiate) nor the abodes of men, who are both able & willing, & who have suggested their willingness, to give thousands to have you assassinated.
            This he learned some time ago, but hesitated to communicate it, least it should appear too much like the visionary fears of a child.
            But Sir, is it not your duty to be very cautiously guarded, although you might be fearless as to your mere personal safety?
            Have not your friends a most invaluable property connected with your existance which, for their sakes, or that of the public good, ought not to be exposed?
            Have not the enemies of rational liberty as much, or more, to fear from your inflexible integrity of principle, than ever they had from the martial prowess of Buonaparte?
            And are men less passionate & revengeful for the overthrow of their darling cause & interest in one country than another?
            That a certain doctor had been heard to say that he would lay you in a lasting sleep for a few dollars—that he should think—no harm of it & the like, is not thought to be very pertinent—But the foregoing hints are judged to be sufficient, from one who thinks he would shed his last drop of blood to defend you, so long as you continue true to your avowed principles—but who will never cease to excecrate you, should you be guilty of that dereliction to which men in power are always courted, & generally yield, sooner or later—
            To this corruption & degeneracy he trusts however that all the wealth of America will not bribe you—nor all the flatteries, or threats, of the world ever draw or drive you.
          
          
             From a patriot of our glorious 
            revolution, who yet retains the 
            just and animating principles of 1776.
          
          
            To Thomas Jefferson, the real Friend o Man.
            Let others give you a higher title, they cannot give you a better one.
          
        